Citation Nr: 1823391	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

3.  Entitlement to chronic residuals of cold injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a chronic respiratory/lung disability other than obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Des Moines, Iowa, respectively.

In January 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  In March 2015, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  
  
The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an acquired psychiatric disorder other than PTSD, chronic residuals of cold injury, hearing loss, tinnitus, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosis of PTSD is based on a stressor has not been corroborated by credible supporting evidence.

2.  The competent medical evidence shows that the Veteran is not currently diagnosed with a chronic respiratory disability other than obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The Veteran does not have a chronic respiratory disability that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010, November 2012, and June 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed respiratory disorder.  Such an opinion is "necessary" under 38 U.S.C. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C. § 5103A(c)(4).  In this case, as no competent evidence has been presented showing treatment of a respiratory disability other than obstructive sleep apnea or the possibility that such disability is related to service, the Board finds that an etiology opinion is not "necessary."  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Moreover, during the January 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There has been no contention to the contrary.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

PTSD

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304 (f), 4.125(a). 

The Veteran seeks service connection for PTSD as a result of stressful incidents during his active duty service.    

The service treatment records are absent complaints, findings or diagnoses of PTSD during service.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.  Thus, there is no medical evidence that shows that the Veteran suffered from PTSD during service. 
     
Private medical records dated prior to the Veteran filing his claim for service connection for PTSD indicate that in May 2008, the Veteran reported symptoms of sleep disturbance, flashbacks, anxiety, survival guilt, anger, range, fear of losing loved ones.  The Veteran stated being under mental and physical stressors from severe weather conditions in Korea and chemicals that he felt caused health problems.  In June 2008, the Veteran reported guilt over his brother going to Vietnam.  He admitted to no exposure to weapons fire, witnessing peer deaths, dying or body bags during his tour in Korea.  The Veteran noted that he felt responsible for his brother to Vietnam when he did not and his brother returning "messed up" from Vietnam.  In July 2008, the provider noted that the Veteran was focusing alert during psychosocial interview, malingering with most responses, with intent to inflate some situational experiences.  

On his Statement in Support of Claim for Service Connection for PTSD, received in May 2010, the Veteran identified two stressful incidents.  The first incident occurred in March 1971 in South Korea when a North Korean infiltrator entered their area, blew up a truck, and killed and injured people causing them to be on alert in severe cold in bunkers for the remainder of the day and night.  The second incident occurred in South Korea when on alert in the severe cold, their truck broke down and they had to walk down a mountain road not knowing what to expect.  

VA treatment records indicate that in September 2010, the Veteran met with a VA licensed clinical social worker and reported, "I remember seeing the infiltrator[]s blow up a bus.  I was far enough away from it to dodge it.  Body parts were torn every[]where.  Some of the people who I knew or had seen before were on that bus.  Korea turned out to be a real war zone.  I was always ducking and dodging for my life.  I stayed alert on a regular basis.  The infiltrators had M-16s.  The weather was bitter cold."  A week later, the Veteran met with a VA psychiatrist who noted, "[The Veteran] apparently just missed boarding a bus that was "blown up by infiltrators" shortly after taking off from the bus stop.  He remembers "body parts ... smell."

The Veteran underwent VA examination in September 2010 at which time he reported seeing the infiltrators blow up a bus.  He stated,   

I was far enough away from it to dodge it.  Body parts were torn everywhere.  Some of the people who I knew or had seen before were on that bus.  Korea turned out to be a real war zone.  I was always ducking and dodging for my life.  I stayed on alert on a regular basis.  The infiltrators had M16s.  The weather was bitter cold.  Being in Korea really did something to me.  It is a time that I would like to forget about but it keeps haunting me.    

The examiner noted that profiles on the Minnesota Multiphasic Personality Inventory, Second Edition (MMPI-II) and PTSD Check list, Military Version (PCL-M) were invalid suggesting that he was overly exaggerating his symptoms and problems.  

The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis for PTSD and that Axis I diagnoses included dysthymic disorder and anxiety disorder, NOS.  The examiner noted that the Veteran's thinking pattern was reflective of symptoms related to anxiety and depression and that according to the documentation from the therapist at the VET Center, it was noted, "The Veteran has thoughts that he was placed under mental and physical stressors from severe weather condition in (Korea) and chemicals, which caused health problems (e.g., arthritis).  The examiner noted that upon review of documentation from the VET Center, the treating therapist wrote in June 2008:  "He admits to no exposure to weapons of fire, witness peers death, dying or body bags during his tour in Korea."

In January 2011, the Veteran was contacted to determine the location of his unit at the time of the alleged stressor event.  The Veteran reported that his unit was not directly on the Korean DMZ but was near the village of Hi-Wakh-Ni, South Korea.  

An attempt to corroborate the Veteran's alleged stressful event when a North Korean infiltrator entered into his base camp area and blew up a truck and killed and injured people was unsuccessful.  

The Defense Personnel Records Information Retrieval System (DPRIS) noted; 

We researched the available records and were unable to locate any unit records pertaining to the 7th Battalion, 5th Artillery (7th Bn, 5th Arty) to document [the Veteran']s stressor.  We also coordinated our research with the National Archives and Records Administration located in College Park, Maryland, and they were unable to locate any unit records for the 7th Bn, 5th Arty.  In addition, we contacted the Historian of the Eighth US Army, Korea.  The Historian stated that there were no records available to substantiate [the Veteran's] stressor.  He also stated that there were no Service Members killed by the North Korean action between November 1969 and November 1974.  He further stated that the 1970 Historical Summary for the 7th Bn, 5th Arty had no mention of the incident described by [the Veteran] nor do the US Forces Korea Chronologies for 1970-1971.

VA treatment records indicate that in January 2011, the Veteran reported still having flashbacks (particularly regarding burning flesh).  In August 2011, the Veteran shared an additional detail of the bus explosion; that the Korean woman with whom he had become "very close" was on that bus and died that day with her body "blown apart in pieces and burned."  In October 2011, the Veteran reported anxiety symptoms manifested by nightmares and flashbacks related to the bus explosion in Korea.  The provider noted that a major issue for the Veteran seemed to be his reconciling the death of his female friend in the bus explosion in which "infiltrators came across the border (DMZ) and were willing to take other lives and their own ... and this continues even until this day."  

In February 2012, the Veteran expressed the same verbiage as cited in earlier notes regarding the incident that happened in Korea; and brought a picture of the young woman who died (with the couple posed together).  In March 2012, the Veteran reported that he and the woman killed in the explosion were close, that they had met through a mutual friend, and that they had planned an excursion that day.  The Veteran reported that she was on the bus and he was about to board the bus just prior to the explosion.  The Veteran reported that the type of excursion planned for that day had been undertaken by them on several other occasions in the past, to travel from the point of rendezvous at the bus stop to a nearby village where they would shop and eat and otherwise enjoy the day.  A week later, the Veteran spoke for the first time of some guilt related to allowing the young woman to meet him at the site of the bombing as it was a dangerous area. 

The Veteran also reported that he was 20; she was 22 and spoke excellent English. Their relationship lasted about 7 months with his tour in Korea lasting 6 months after her death.  

In a November 2012 statement, Dr. Rushing noted that the Veteran had problems with concentration, nightmares, and flashbacks related to military service in Korea.  In statements dated in December 2013 and January 2015, Dr. Rushing noted that the Veteran's PTSD was a result of military service in Korea and that the Veteran described flashbacks of a bus explosion.  

In a Statement in Support of Claim dated in December 2012, the Veteran stated, 

This veteran while assigned August 1970 - August 1971 Battery B 7th Hawk Battalion (Hawk) 5th Artillery Republic of South Korea.  During the month of March 1971 while in the local Korean Village of HI-Wahn-NI waiting for some Korean friends to transfer from a local city as I along with other locals waited there was a loud explosion when we witnessed the bus engulf in flames that some of my Korean friends were riding.  Flames and debris went everywhere to include flowing down on those in close proximity to the bus.  Numerous passengers aboard were killed and or severely injured.  It was later learned that many of the survivals possibly to include the infiltrators involved later died also as a result of their injuries.  Due to the height of the alert status initiated and the dangers informed the US members in the village returned back to the 7th Battalion.  

Several lay statements attesting to the Veteran's character and reported service were also received in December.

An April 2013 email from H.S. with the subject of "Bus incident" states, 

I'm wondering if you[']r[e] talking about the bus stolen in [I]nchon and blown up/shot up just north of the Han [R]iver bridge?  I actually thought it was later in the year and I was approximately 2 to 3 minutes behind it coming back from up north.  My understanding was it was special forces from S. Korea that had been held on Womido Island and broke out but then I've heard it was No. Korean infiltrators, either way it scared the shit out of us.

A July 2013 email from S. with the subject of "Bus explosion" states, 

1971 I was station at camp Hendricks when they blew up the bus IT was reported 7 North Korean infiltrators high jacked the bus with hostages aboard and the Korean government decided to blow it up rather than let it continue on its way south.  

In his Notice of Disagreement statement dated in August 2014, the Veteran stated, 

The Korean City of Hi Wahn Ni was located approximately twenty miles from our base camp and during off duty time which was rare, we were granted permission and allowed travel privileges to the local markets and shop.  During the date in question[] I along with others was waiting at a bus stop and was getting ready to board the city bus when all of a sudden there was a loud explosion and as a result the bus was engulfed in flames.  A Korean lady I knew was killed and not a service member as mentioned in report.  The passengers aboard suffered massive injuries, death and those standing at the bus stop was showered with debris.  ...

The North Korean infiltrators would disguise themselves as defectors and travel across the Demilitarized Military Zone into South Korea and would later be contacted either as vendors at local markets or religious mosques in an attempt to corrupt the civilian or military community.  The US military would find this information after the fact and continue to provide heightened alert security because all of the Koreans share the same facial, features and North and South Korean citizens could not be distinguished from each other.  These experiences were elevated by our cause of near death, serious physical injury, violence, torture and events that caused extreme fear.  These symptoms sometimes last from two days up to three months with the symptoms disappearing for a few days and then reappearing.

At the January 2015 Board hearing, the Veteran testified, 

I was exposed to extreme conditions at Bravo 7538th Brigade upon a napalm mountain -a military missile hulk site, and it was all generator powered where a generator ran 24 hours a day, and I was exposed to a bus explosion for the PTSD and a small remote village -providence and off the napalm mountain of (inaudible) village, and then that explosion -a bus exploded, which I have flashbacks from that particular incident that took place, and a person was killed in that accident -that I knew.  

The Veteran clarified that it was a civilian bus explosion in March 1971 in Korea, and that the person he knew was a Korean person.  The Veteran testified that he has continued to relive the bus explosion as if it were happening, and that he been experiencing this ever since he got out of the service.

In February 2015, in support of his claim, the Veteran submitted a PTSD Disability Benefits Questionnaire completed by a private psychiatrist, Dr. Barnes, which provides a diagnosis of PTSD secondary to trauma experienced in the Army in Korea in 1971 and major depressive disorder caused by PTSD.  

Thus, the Board finds that the record includes medical evidence diagnosing PTSD, and a link, established by medical evidence, between the Veteran's current PTSD symptoms and a claimed in-service stressor of witnessing an explosion.  What continues to be absent from the record is credible supporting evidence that the claimed in-service stressor occurred.

In adjudicating a claim, the Board must assess the competence and credibility of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Veteran's stressor upon which psychiatric diagnoses have been made has changed throughout the years.      

Initially, the Board notes that prior to filing his claim in February 2010 for service connection, the Veteran denied exposure to weapons fire, witnessing peer deaths, dying or body bags during his tour in Korea; and in fact, the Veteran reported guilt over his brother going to Vietnam instead of his going as well as being under mental and physical stress from the severe weather conditions.    

In May 2010, the Veteran submitted his Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma.  The Veteran reported "seeing blow[n] apart bodies" in March 1971 in South Korea while stationed at B-7-5.  The Veteran described, "North Korea infiltrator w[]ere in our area and blew up truck and killed and injured people.  On alert in severe cold in bunkers the remainder of day and night."

In September 2010, the Veteran reported, "I remember seeing the infiltrator[]s blow up a bus.  I was far enough away from it to dodge it.  Body parts were torn everywhere.  Some of the people who I knew or had seen before were on that bus. ..."

In August 2011, the Veteran reported an additional detail of the bus explosion; that the Korean woman with whom he had become "very close" was on that bus and died that day with her body "blown apart in pieces and burned."  In March 2012, the Veteran reported that he and the woman killed in the explosion were close, that they had met through a mutual friend, and that they had planned an excursion that day.  In December 2012, the Veteran reported, "During the month of March 1971 while in the local Korean Village of HI-Wahn-NI waiting for some Korean friends to transfer from a local city as I along with other locals waited there was a loud explosion when we witnessed the bus engulf in flames that some of my Korean friends were riding.  Flames and debris went everywhere to include flowing down on those in close proximity to the bus.  ..."

Thus, the Veteran reports have changed from not having witnessed anyone dying during his tour in Korea, to a truck exploding killing and injuring people causing his unit be be on alert in severe weather, to a bus exploding with people on it with whom he knew, to a bus exploding killing a woman with whom he had been having a relationship.  As such, the Board finds that the Veteran's statements regarding the in-service stressors are not credible.    

Instead, official service records or other corroborating evidence is necessary to establish the in-service stressors; and there are no such records associated with the file.  Investigation of the stressor has resulted in negative findings are reported above.

The Board acknowledges the two emails in the record apparently submitted to corroborate the fact that a bus explosion occurred; however, neither of the emails were from persons who could place the Veteran at the scene of the explosion as neither appear to have witnessed the explosion.  

Although the Veteran's records show that he consistently related his PTSD to service, the Board does not consider these accounts probative evidence due to the Veteran's lack of credibility.  Moreover, the Veteran's diagnoses of PTSD are not probative evidence because they were based on these statements or on the Veteran's self-related history of PTSD treatment.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (holding that the Board is not required to grant service connection for PTSD where a physician or other health professional diagnosed PTSD based on the Veteran's asserted in-service stressors).  As such, the Board finds that the Veteran does not have a current diagnosis of PTSD based on a credibly corroborated stressor.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  

Respiratory/Lung Disability

The Veteran also seeks service connection for a respiratory disability; on his application for compensation received in February 2010, he indicated having lung problems from tearing down a building.  

The Veteran testified in January 2015 that he was at Fort Polk for basic training and that the barracks there were built in the early 1950s and they were full of asbestos.  

The post-service medical records, both private and VA, are absent any complaints of or treatment for a chronic respiratory/lung disability.  

Thus, the competent evidence fails to show that the Veteran currently suffers from a chronic respiratory/lung disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a chronic respiratory disability exists which was caused by or aggravated by the Veteran's military service, to include alleged exposure to asbestos, the criteria for establishing service connection for a chronic respiratory disability have not been established.  38 C.F.R. § 3.303. 

The Board must also consider the Veteran's own opinion that he has a respiratory/lung disorder that is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the diagnosis or etiology of his claimed condition as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory/lung disability, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic respiratory disability other than obstructive sleep apnea is denied.


REMAND

The Veteran contends that he was exposed to cold weather while serving in Korea in the winter of 1970.  The Veteran indicated that one of his stressful incidents during service was that he "stayed half froze all winter running out of diesel to run heaters wrapped in layers of clothes and blankets trying to stay halfway warm [and] being frostbite in hands and feet."  Although the Veteran's service treatment records are absent any treatment for a disease or injury associated with exposure to cold weather, the Board finds that the record indicates that the Veteran served in Korea from August 1970 to August 1971.  For the purpose of this remand, the Board will assume that he was exposed to cold weather during service. 

With respect to an acquired psychiatric disorder other than PTSD, the Board notes that Veteran has been diagnosed as having both a depressive disorder and an anxiety disorder.  Symptoms of depression and anxiety have been vaguely related to the Veteran's service, including to his exposure to extreme weather conditions, without adequate rationale.  

Thus, it is the Board's opinion that the Veteran be provided an additional opportunity to report for a VA psychiatric examination to determine the nature and etiology of any current chronic psychiatric disability other than PTSD.

With respect to residuals of cold injury, in a January 2010 statement, the Veteran's private physician, Dr. Rushing, indicated that the Veteran reported arthritis pains in his hands and described problems in Korea with extreme cold and frostbite symptoms on his finger which he feels may have contributed to the arthritis.  Dr. Rushing stated, as some of these symptoms appear to be service related, I do feel he should be evaluated at [VA]."  In a November 2012 statement, Dr. Rushing indicated, "Arthritis involving his hands with a history of exposure to extreme cold and frostbite in Korea."  The Veteran's arthritis of his hands have been related to the Veteran's service, including to his exposure to extreme weather conditions, without adequate rationale.

Thus, it is the Board's opinion that the Veteran be provided an opportunity to report for a VA examination to determine the nature and etiology of any alleged residuals of cold injury. 
 
With respect to hearing loss and tinnitus, the Veteran contends that they are the result of his active service; specifically from working on a missile site that was operated by generator power which ran constantly and being in close contact with that noise source.  The Veteran also noted working on an Air Force Base where another noise source was constant aircraft noise.   

The Veteran underwent VA examination in July 2013; unfortunately, the audiologist stated that the test results were not valid for rating purposes and that the Veteran presented with inconsistent/unreliable pure tone responses and when retested he continued to present with inconsistent/exaggerated pure tone responses with poor inter-test reliability.  In addition, the examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  The examiner noted that the Veteran's hearing acuity on enlistment audiogram was within normal limits and that his hearing acuity on the separation examination in October 1971 was reported as within normal limits with no documentation as to the testing method used to assess.  The examiner noted that the presence or absence of significant threshold shifts during enlistment could not be determined because while there is a threshold specific audiometric examination completed at enlistment, there are no examinations available for review following enlistment.  The examiner noted that the Veteran stated that he served one year and eight months as a launcher crewman with the Army with no reported combat duty and that he reported military noise exposure to diesel generators, planes, and missiles.  The Veteran also reported 29 years of employment where he was exposed to factory noises.

Thus, it is the Board's opinion that the Veteran should be provided an additional opportunity to report for a VA audiological examination with the objective of obtaining valid test results and an opinion as to the etiology of his hearing loss and tinnitus.   

With respect to obstructive sleep apnea, the Veteran essentially testified in January 2015 that he has had the same symptoms since when he was in the military.  In March 2015, the Veteran submitted results from a diagnostic polysomnography conducted in February 2015 which shows a diagnosis of obstructive sleep apnea.   

Thus, it is the Board's opinion that the Veteran be provided an opportunity to report for a VA examination to determine the nature and etiology of his obstructive sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorders, residuals of cold injury, hearing loss, tinnitus, and obstructive sleep apnea that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA psychiatric examination by either a psychiatrist or a clinical psychologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current psychiatric disorders, other than PTSD, and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include claimed exposure to cold weather conditions.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA cold injury protocol examination by an examiner with expertise in diagnosing such injuries.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic residuals of cold injury and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include claimed exposure to cold weather conditions.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA audiological examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related in any way to the Veteran's active duty service to include claimed exposure to military noise.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related in any way to the Veteran's active duty service to include claimed exposure to military noise.
  
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran should be afforded the appropriate VA examination by an examiner with expertise in diagnosing sleep apnea.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related in any way to the Veteran's active duty service.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


